DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Publication No.: US 2014/0160186 A1, “Oh”) in view of Seo et al (US Publication No.: US 2015/0116615 A1, “Seo”).
Regarding Claim 1, Oh discloses an array substrate (Figure 1; Paragraphs 0067-0068), comprising:
A plurality of data lines (Figure 1, data lines D), 

A plurality of pixel units arranged n an array (Figure 1, pixel units RGB), wherein
Each of the pixel units comprises a plurality of sub-pixels which are in a same row (Figure 1, sub-pixels R, G, B);
Sub-pixels comprised in pixel units which are in a same column are connected to a same one of the data lines (Figure 1, sub-pixels R in the first column are all connected to data line D1), and 
Any two sub-pixels comprised in different pixel units which are in a same row are connected to different data lines (Figure 1, sub-pixels in the first pixel unit RGB of the first row are connected to data line D1 whereas sub-pixels in the second pixel unit RGB of the first row are connected to data line D2); and
Different sub-pixels in each of the pixel units are connected to different gate lines, respectively (Figure 1, sub-pixels R, G, B of the first pixel unit RGB are connected to different gate lines G1, G2, G3).
Oh fails to disclose that two adjacent pixel units of pixel units which are in a same row are connected to a first group of gate lines and a second group of gate lines, respectively any gate line in the first group of gate lines is different from each gate line in the second group of gate lines, and any two adjacent rows of pixel units are provided with a group of gate lines which serves as the first group of gate lines for one of the two adjacent rows of pixel units and as the second group of gate lines for the other one of the two adjacent rows of pixel unit. 
However, Seo discloses a similar substrate where two adjacent pixel units of pixel units which are in a same row are connected to a first group of gate lines and a second group of gate lines, respectively any gate line in the first group of gate lines is different from each gate line in the second group of gate lines, and any two adjacent rows of pixel units are provided with a group of gate lines which serves as the first group of gate lines for one of the two adjacent rows of pixel units and as the second group of gate lines for the other one of the two adjacent rows of pixel unit (Seo, Figure 1, first group of gate lines Gn, second group of gate lines Gn-1, where Gn serves as a first group for the first row of pixel units PX and as a second group for the second row of pixel units PX).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to have first and second groups of gate lines as 

Regarding Claim 2, Oh in view of Seo discloses the array substrate according to claim 1, wherein a number of the gate lines comprises in each of gate line sets is the same as a number of the sub-pixels comprised in each of the pixel units (Oh, Figure 1, pixel unit RGB has 3 gate lines G1, G2, G3 in a gate line set).
Oh fails to disclose that the pixel units which are in a same row are connected to two gate line sets, and in the pixel units which are in a same row, pixel units in odd columns are connected to one of the two gate line sets, and pixel units in even columns are connected to the other the two gate line sets.
However, Seo discloses a similar substrate where the pixel units which are in a same row are connected to two gate line sets, and in the pixel units which are in a same row, pixel units in odd columns are connected to one of the two gate line sets, and pixel units in even columns are connected to the other the two gate line sets (Seo, Figure 1, the first pixel unit PX of the first column is connected to gate line set Gn whereas the second pixel unit PX of the second column is connected to another gate line set Gn-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to have first and second sets of gate lines as disclosed by Seo. One would have been motivated to do so for the purpose of increasing luminance and improving color transmittance (Seo, Paragraphs 0030-0048).

Regarding Claim 3, Oh in view of Seo discloses the array substrate according to claim 2.
Oh fails to disclose that pixel units in even columns in one of two adjacent rows of pixel units and pixel units in odd columns in the other of the two adjacent rows of pixel units are connected to a same gate line set, respectively.
However, Seo discloses a similar substrate where pixel units in even columns in one of two adjacent rows of pixel units and pixel units in odd columns in the other of the two adjacent rows of pixel units are connected to a same gate line set, respectively (Seo, Figure 1, first pixel unit PX of the first row is connected to same gate line set Gn as the second pixel unit PX of the second row). 


Regarding Claim 4, Oh in view of Seo discloses the array substrate according to claim 2.
Oh fails to disclose that an nth sub-pixel in each of the pixel units in the odd columns is connected to an nth gate line on one of the gate line sets, and an nth sub-pixel in each of the pixel units in the even columns is connected to an nth gate line in another gate line set.
However, Seo discloses a similar substrate where an nth sub-pixel in each of the pixel units in the odd columns is connected to an nth gate line in one of the gate line sets, and an nth sub-pixel in each of the pixel units in the even columns is connected to an nth gate line in another gate line set (Seo, Figure 1, a first sub-pixel in each of the pixel units PX in a first column are connected to a first gate line in a first gate line set, and a first sub-pixel in each of the pixel units PX in a second column are connected to a first gate line in a second gate line set). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to have first and second sets of gate lines as disclosed by Seo. One would have been motivated to do so for the purpose of increasing luminance and improving color transmittance (Seo, Paragraphs 0030-0048).

Regarding Claim 5, Oh in view of Seo discloses the array substrate according to claim 1, wherein each of the pixel units comprises a plurality of sub-pixels of different colors, and sub pixels which are in a same column have a same color (Oh, Figure 1, sub-pixels R, G, B are of the same color in a respective column). 

Regarding Claim 6, Oh in view of Seo discloses the array substrate according to claim 5, wherein the sub-pixels comprises in the pixel units which are in a same row are arranged cyclically in an order of a 

Regarding Claim 7, Oh in view of Seo discloses the array substrate according to claim 6, wherein the first-color sub-pixels are red sub-pixels, the second-color sub-pixels are green sub-pixels, and the third-color sub-pixels are blue sub-pixels (Oh, Figure 1, RGB corresponds to red, green, blue sub-pixels respectively).

Regarding Claim 8, Oh in view of Seo discloses the array substrate according to claim 5, wherein each of the pixel units comprises two sub-pixels of different colors (Oh, Figure 1, pixel unit RGB comprises two sub-pixels of different colors such as red and green). 

Regarding Claim 9, Oh in view of Seo discloses the array substrate according to claim 8, wherein each of the data lines is between two columns of sub-pixels in one column of pixel units which are connected to the data line (Oh, Figure 1, data line D1 is between sub-pixels R and G, in one column of pixel unit RGB). 

Regarding Claim 10, Oh discloses a display device (Figure 1; Paragraph 0035), comprising: 
An array substrate (Figure 1; Paragraphs 0067-0068) and a plurality of driving circuits connected to the array substrate (Figure 5, driving circuits 24 and 26); wherein the array substrate comprises 

A plurality of data lines (Figure 1, data lines D), 
A plurality of gate lines (Figure 1, gate lines G), and 
A plurality of pixel units arranged in an array (Figure 1, pixel units RGB), wherein
Each of the pixel units comprises a plurality of sub-pixels which are in a same row (Figure 1, sub-pixels R, G, B);
Sub-pixels comprised in pixel units which are in a same column are connected to a same one of the data lines (Figure 1, sub-pixels R in the first column are all connected to data line D1), and 

Different sub-pixels in each of the pixel units are connected to different gate lines, respectively (Figure 1, sub-pixels R, G, B of the first pixel unit RGB are connected to different gate lines G1, G2, G3).
Oh fails to disclose that two adjacent pixel units of pixel units which are in a same row are connected to a first group of gate lines and a second group of gate lines, respectively any gate line in the first group of gate lines is different from each gate line in the second group of gate lines, and any two adjacent rows of pixel units are provided with a group of gate lines which serves as the first group of gate lines for one of the two adjacent rows of pixel units and as the second group of gate lines for the other one of the two adjacent rows of pixel unit. 
However, Seo discloses a similar substrate where two adjacent pixel units of pixel units which are in a same row are connected to a first group of gate lines and a second group of gate lines, respectively any gate line in the first group of gate lines is different from each gate line in the second group of gate lines, and any two adjacent rows of pixel units are provided with a group of gate lines which serves as the first group of gate lines for one of the two adjacent rows of pixel units and as the second group of gate lines for the other one of the two adjacent rows of pixel unit (Seo, Figure 1, first group of gate lines Gn, second group of gate lines Gn-1, where Gn serves as a first group for the first row of pixel units PX and as a second group for the second row of pixel units PX).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to have first and second groups of gate lines as disclosed by Seo. One would have been motivated to do so for the purpose of increasing luminance and improving color transmittance (Seo, Paragraphs 0030-0048).

Regarding Claim 11, Oh in view of Seo discloses the display device according to claim 10, wherein the driving circuits comprises: a source driving circuit (Figure 5, source driving circuit 24) and a gate driving circuit (Oh, Figure 5, gate driving circuit 26), wherein

The source driving circuits is connected to at least two of the data lines in the array substrate (Oh, Paragraph 0061);
The gate driving circuit is used to provide gate drive signal to the at least two of the gate lines (Oh, Paragraph 0064); and
The source driving circuit is used to provide data signals to the at least two of the data lines (Oh, Paragraph 0061).

Regarding Claim 12, Oh in view of Seo discloses the display device according to claim 10, wherein the gate driving circuit is further used to sequentially provide gate drive signals to the gate lines comprised in the array substrate (Oh, Paragraph 0064); and
the source driving circuit is further used to provide a polarity-reversing data signal to each of the data lines comprises in the array substrate (Oh, Paragraph 0062).

Regarding Claim 16, Oh in view of Seo discloses the display device according to claim 10.
a number of the gate lines comprises in each of gate line sets is the same as a number of the sub-pixels comprised in each of the pixel units (Oh, Figure 1, pixel unit RGB has 3 gate lines G1, G2, G3 in a gate line set).
Oh fails to disclose that the pixel units which are in a same row are connected to two gate line sets, and in the pixel units which are in a same row, pixel units in odd columns are connected to one of the two gate line sets, and pixel units in even columns are connected to the other the two gate line sets.
However, Seo discloses a similar substrate where the pixel units which are in a same row are connected to two gate line sets, and in the pixel units which are in a same row, pixel units in odd columns are connected to one of the two gate line sets, and pixel units in even columns are connected to the other the two gate line sets (Seo, Figure 1, the first pixel unit PX of the first column is connected to gate line set Gn whereas the second pixel unit PX of the second column is connected to another gate line set Gn-1).


Regarding Claim 17, Oh in view of Seo discloses the display device according to claim 16.
Oh fails to disclose that pixel units in even columns in one of two adjacent rows of pixel units and pixel units in odd columns in the other of the two adjacent rows of pixel units are connected to a same gate line set, respectively.
However, Seo discloses a similar substrate where pixel units in even columns in one of two adjacent rows of pixel units and pixel units in odd columns in the other of the two adjacent rows of pixel units are connected to a same gate line set, respectively (Seo, Figure 1, first pixel unit PX of the first row is connected to same gate line set Gn as the second pixel unit PX of the second row). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to have first and second sets of gate lines as disclosed by Seo. One would have been motivated to do so for the purpose of increasing luminance and improving color transmittance (Seo, Paragraphs 0030-0048).

Regarding Claim 18, Oh in view of Seo discloses the array substrate according to claim 16.
Oh fails to disclose that an nth sub-pixel in each of the pixel units in the odd columns is connected to an nth gate line on one of the gate line sets, and an nth sub-pixel in each of the pixel units in the even columns is connected to an nth gate line in another gate line set.
However, Seo discloses a similar substrate where an nth sub-pixel in each of the pixel units in the odd columns is connected to an nth gate line in one of the gate line sets, and an nth sub-pixel in each of the pixel units in the even columns is connected to an nth gate line in another gate line set (Seo, Figure 1, a first sub-pixel in each of the pixel units PX in a first column are connected to a first gate line in a first gate line set, and a first sub-pixel in each of the pixel units PX in a second column are connected to a first gate line in a second gate line set). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to have first and second sets of gate lines as disclosed by Seo. One would have been motivated to do so for the purpose of increasing luminance and improving color transmittance (Seo, Paragraphs 0030-0048).

Regarding Claim 19, Oh in view of Seo discloses the array substrate according to claim 10, wherein each of the pixel units comprises a plurality of sub-pixels of different colors, and sub pixels which are in a same column have a same color (Oh, Figure 1, sub-pixels R, G, B are of the same color in a respective column);
The sub-pixels comprises in the pixel units which are in a same row are arranged cyclically in an order of a first-color sub-pixel, a second-color sub-pixel, and a third-color sub-pixel (Oh, Figure 1, sub-pixels R, G, B, are arranged cyclically); and
The first-color sub-pixels are red sub-pixels, the second-color sub-pixels are green sub-pixels, and the third-color sub-pixels are blue sub-pixels (Oh, Figure 1, RGB corresponds to red, green, blue sub-pixels respectively).

Regarding Claim 20, Oh in view of Seo discloses the array substrate according to claim 19, wherein each of the pixel units comprises two sub-pixels of different colors (Oh, Figure 1, pixel unit RGB comprises two sub-pixels of different colors such as red and green); and 
Each of the data lines is between two columns of sub-pixels in one column of pixel units which are connected to the data line (Oh, Figure 1, data line D1 is between sub-pixels R and G, in one column of pixel unit RGB). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Seo in further view of Xu (US Publication No.: US 2018/0053478 A1 of record).
Regarding Claim 13, Oh in view of Seo discloses the display device according to claim 12.
Oh fails to disclose that the pixel units which are in a same row are connected to two gate line set, wherein the source driving circuit is further used to: provide each of the data lines with a data signal of a first polarity when gate drive signals are provided to one of the two gate line sets; and provide each of the data lines with a data signal of a second polarity when gate drive signals are provided to the other of two gate line sets.
However, Xu discloses a similar display where the pixel units which are in a same row are connected to two gate line set, wherein the source driving circuit is further used to: provide each of the data lines with a data signal of a first polarity when gate drive signals are provided to one of the two gate line sets; and provide each of the data lines with a data signal of a second polarity when gate drive signals are provided to the other of two gate line sets (Xu, Figures 3-4, where the first gate line set comprises G1 and the second gate line set comprises G2 and G3; Paragraph 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Oh to have a polarity-reversing data signal as disclosed by Xu. One would have been motivated to do so for the purpose of eliminating bright spots and lowering driving power consumption of the display panel (Xu, Paragraph 0053). 


	Regarding Claim 14, Oh in view of Seo discloses a method for driving an array substrate, wherein the array substrate is the array substrate according to claim 1, and the method comprises:

Wherein data signal provided two adjacent data lines are identical in polarity at a same time (Paragraph 0062).
	Oh fails to disclose a method of providing polarity-reversing data signals to each of the data lines comprised in the array substrate.
However, Xu discloses a similar method comprising a step of providing polarity-reversing data signals to each of the data lines comprised in the array substrate (Xu, Figures 3-4, where the first gate line set comprises G1 and the second gate line set comprises G2 and G3; Paragraph 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Oh to have a polarity-reversing data signal as disclosed by Xu. One would have been motivated to do so for the purpose of eliminating bright spots and lowering driving power consumption of the display panel (Xu, Paragraph 0053). 

	Regarding Claim 15, Oh in view of Seo and Xu discloses the method according to claim 14.
	Oh fails to disclose that a plurality of pixel units which are in a same row are connected to two gate line sets and a method of providing a polarity-reversing data signal to each of the data lines comprised in the array substrate comprising: providing each of the data lines with a data signal of a first polarity when the gate drive signals are provided to one of the two gate line sets; and providing each of the data lines with a data signal of a second polarity when the gate drive signals are provided to the other of the two gate line sets.
However, Xu discloses a similar method of having a plurality of pixel units which are in a same row are connected to two gate line sets and providing a polarity-reversing data signal to each of the data lines comprised in the array substrate comprising: providing each of the data lines with a data signal of a first polarity when the gate drive signals are provided to one of the two gate line sets; and providing each of the data lines with a data signal of a second polarity when the gate drive signals are provided to the other of the two gate line sets (Xu, Figures 3-4, where the first gate line set comprises G1 and the second gate line set comprises G2 and G3; Paragraph 0053). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871